Citation Nr: 1821424	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for chronic bronchitis prior to December 31, 2015; and in excess of 60 percent thereafter. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, September 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board reopened and remanded the Veteran's underlying claim of entitlement to service connection for an acquired psychiatric disorder and remanded the issue of entitlement to an initial compensable rating for left ear hearing loss for additional development. 

In March 2014, the Board denied the issue of entitlement to a rating in excess of 10 percent for chronic bronchitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued an order that granted a Joint Motion for Partial Remand (JMR) filed by counsel for both parties that same month, vacated in part the Board's March 2014 decision to the extent that it denied a rating higher than 10 percent for chronic bronchitis, and remanded the matter on appeal to the Board for action in compliance with the JMR.

Additionally, in the March 2014 decision, the Board, in pertinent part, remanded the issues of service connection for an acquired psychiatric disorder, an initial compensable rating for bilateral hearing loss, and entitlement to a TDIU.  The Board also granted service connection for right ear hearing loss and in the remand directives instructed that the issue of a compensable rating for bilateral hearing loss be readjudicated.  The RO in a March 2014 rating decision implemented the Board's decision to grant service connection for right ear hearing loss and combined it with the noncompensable evaluation already assigned for left ear hearing loss, effective June 14, 2005.  Thus, the issue on appeal is an initial compensable rating for bilateral hearing loss.  Further, the Board broadened the Veteran's claim for a psychiatric disorder as reflected on the title page, to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2015, the Board remanded the appeal for additional development.  In a February 2016 rating decision, the RO granted a 60 percent rating for the Veteran's chronic bronchitis, effective December 31, 2015.  

In July 2017, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA), which was provided in November 2017.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).   

The Board acknowledges that the Veteran submitted a notice of disagreement in August 2015 with an "undated decision" denying him reimbursement for travel expenses.  In November 2015, the Board noted that the adverse decision does not appear in the Veteran's claims file, thereby precluding the Board from taking any action on the matter.  As the Agency of Original Jurisdiction (AOJ) has not taken action on the issue, it is referred again to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has had, at worst, Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.  

2.  Throughout the appeal, the Veteran's chronic bronchitis was manifested by a FEV-1 of 57.8% predicted.
3.  The Veteran's acquired psychiatric disorder, diagnosed as adjustment disorder, was superimposed upon his personality disorder during service. 

4.  The Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

2.  Throughout the appeal, the criteria for a 60 percent rating, but no higher, for chronic bronchitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, DC 6600 (2017). 

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder, are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); VAOPGCPREC 82-90 (1990). 

4.  The criteria for a TDIU are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently rated as noncompensable.  He seeks an increased rating for bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 CFR 4.85, Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, and Level XI represents profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in July 2005, October 2007, May 2011, July 2011, April 2014, and January 2016 demonstrate no more than Level III hearing loss in the left ear and Level II hearing loss in the right ear.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The Board's analysis does not end here, as the Veteran's October 2007 left ear test results demonstrate a pattern of exceptional hearing loss, as puretone thresholds were 55 dB or more at 1000, 2000, 3000 or 4000 Hertz.  38 C.F.R. § 4.86(a).  Applying the October 2007 VA audiology examination results to Table VIA in 38 C.F.R. § 4.85 yields a designation of Level V in the left ear, which, when applied to the Level II hearing loss observed for the right ear, corresponds to a 10 percent rating under Table VII.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b) in either ear.  

Based on the foregoing, the Board finds that an initial 10 percent rating, but no higher, is warranted throughout the appeal, for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, DC 6100.

The Veteran reported to the VA examiners that the functional impact of his hearing loss includes difficulty hearing conversations with other people, difficulty hearing with background noise, use of hearing aids, and bilateral tinnitus.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is separately compensated for tinnitus.  Notably, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  
Based upon the record, the Board finds that at no time during the appeal has the Veteran's bilateral hearing loss been more disabling than as currently rated under the present decision of the Board.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

B.  Chronic Bronchitis 

The Veteran seeks increased ratings for his service-connected chronic bronchitis.  He filed his claim for an increased rating for this disability on June 24, 2011, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 10 percent prior to December 31, 2015; and 60 percent thereafter.

The Veteran's chronic bronchitis is evaluated under 38 C.F.R. § 4.97, DC 6600.  Under Diagnostic Code 6600, a 10 percent disability rating is warranted for FEV-1 of 71 to 80 percent predicted, or; a ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2017). 

The Board notes that there are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600.  38 C.F.R. § 4.96(d).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6). 

Here, the Veteran asserts that his service-connected chronic bronchitis is more severe than the currently assigned ratings due to his functional limitations.  After review of the medical and lay evidence of record, the Board finds that a 60 percent rating is warranted throughout the entirety of the appeal period.  

As indicated in the November 2015 Board remand, the May 2015 JMR determined that VA examinations conducted in July 2011 and June 2012, to include the November 2012 addendum were inadequate for rating purposes and determined that a remand was warranted for the Board to ensure compliance with the duty to assist.  Specifically, the JMR determined that a medical opinion was required to determine whether the FEV-1, FEV-1/FVC or DLCO (diffusion capacity of the lung for carbon monoxide by the single breath method) most accurately represent the level of disability caused by the chronic bronchitis.  The Veteran also was afforded a VA examination in February 2015.  While the February 2015 VA examiner determined that the FEV-1/FVC most accurately reflects the Veteran's level of disability, he did not provide a rationale for the opinion nor did he provide the DLCO findings and failed to state why they are not a valid indication of respiratory functional impairment.  See 38 C.F.R. § 4.96(d)(2).  Thus, the only adequate VA examination during the appeal period is the December 2015 examination, to include the January 2016 addendum opinion.  

During the December 2015 VA examination, the Veteran reported symptoms of chronic cough, dyspnea with exertion, and sputum production.  He reported the daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  It was noted that he did not require the use of oral bronchodilators.  He reported the use of a one week course of antibiotics for bronchitis exacerbations on three occasions in the past year.  He denied hospitalization or outpatient oxygen therapy for his respiratory disability.  Chest X-rays revealed no acute cardiopulmonary process.  The diagnosis was chronic bronchitis.  The PFT post-bronchodilator results showed FVC of 57.7% predicted; FEV-1 of 57.8% predicted; FEV-1/FCV of 76%; and DLCO 48.9% predicted.  The examiner determined that the FEV-1% predicted most accurately reflected the Veteran's current pulmonary function.  In a January 2016 addendum, the examiner explained that the Veteran's FEV-1% value fits with both the Veteran's description of symptoms and limitation as well as the medical treatment records and the examiner's observation on the day of the examination.  

Applying DC 6600 to the results of the December 2015 VA examination, the objective assessment of the Veteran's pulmonary impairment is commensurate with the criteria of a 30 percent rating, with FEV-1 results between 56 to 70 percent.  However, the Board recognizes that the Veteran's demonstrated FEV-1 results were close to the limitation considered by the next higher rating.  Accordingly, and affording all benefit of the doubt to the Veteran, the criteria for a higher, 60 percent rating is warranted throughout the appeal period.  

The evidence does not establish that the Veteran met the criteria associated with a rating in excess of 60 percent at any point during the appeal period.  As noted above, a maximum 100 percent rating is awarded for FEV-1 less than 40% of predicted value; or the ratio of FEV-1/FVC is less than 40%; or DLCO (SB) less than 40% predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  There is no lay or medical evidence that the Veteran's chronic bronchitis approximates the criteria for the 100 percent rating at any point during the appeal period.  As such, the next higher, 100 percent rating, is not warranted.  

In conclusion, the Veteran's symptoms, while meeting the 60 percent disability level throughout the appeal period, has not more nearly approximated the next-higher disability level.  Accordingly, the Veteran is assigned an increased rating of 60 percent throughout the appeal period.  


Service Connection

The Veteran asserts that his acquired psychiatric disorder is caused by his service or in the alternative is related to his service-connected disabilities.  Given the particular circumstances of this case, the Board finds that direct service connection is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). 

Personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  VA regulations specifically prohibit service connection for such a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990). 

Regarding current diagnosis, there is conflicting evidence of record.  Post-service treatment records show treatment for variously diagnosed psychiatric disorders during the course of the appeal period, including adjustment disorder, bipolar affective disorder, impulse control, personality disorder, and major depressive disorder.  See January 2008, and April 2009, and February 2016 VA treatment records.  Further, the Veteran asserts that he suffers from posttraumatic stress disorder (PTSD) due to stressful events which occurred during his active service.  

The Board acknowledges the Veteran's representative's statement that the DSM-5 is the current standard manual when it comes to the diagnosis of PTSD.  See January 2018 Attorney Supplemental Remarks.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was first certified to the Board in 2009, the DSM-IV is applicable.  Thus, in the instant case, the criteria that must be used for psychiatric diagnoses are the DSM-IV, not the DSM-5.  

As the May 2014 and December 2015 VA examiners utilized the DSM-5 guidelines in formulating their opinions regarding the Veteran's current diagnosis, their opinions are inadequate for adjudication purposes.  Additionally, in March 2014, the Board determined that the November 1993 and April 2011 VA examinations were inadequate.   

Thus, in July 2017, the Board sought an expert medical opinion from the VHA.  In a November 2017 report, the VHA psychiatrist determined that the Veteran's medical history is consistent with diagnoses of adjustment disorder and borderline personality disorder under the DSM-IV criteria.  In support of his diagnosis of personality disorder, the psychiatrist highlighted the Veteran's medical treatment records indicating heightened sensitivity to abandonment and rejection, impulsivity, unstable and intense interpersonal relationships, affective instability, and inappropriate and intense anger.  In regards to his diagnosis of adjustment disorder, he noted the Veteran's enduring patterns of maladaptive interactions with his environment, with others, and his own poor insight lead to difficulties managing usual stressors.  The examiner noted this symptomatology leads "to a nearly constant series of adjustment disorders, related to his distress at psychosocial stressors.  He has persistently maladaptive coping with these often typical stressors of usual, daily life, secondary to his personality disorder."   

Further, the VHA psychiatrist explained that diagnoses of impulse control disorder, bipolar disorder (I and II), or major depressive disorder are not justified, because:

rather than multiple, individual diagnoses to describe [the Veteran's] symptoms (such as bipolar disorder or major depressive disorder to describe his moods, and mood swings; or "impulse control disorder" to describe his impulse control problems), Personality Disorder diagnosis is much more likely, appropriate, and encompassing to describe his various emotional and behavioral problems.  

Furthermore, the Board acknowledges the Veteran's assertion that he suffers from PTSD due to stressful events that occurred during his period of active service.  See, e.g., December 2007 VA Form 21-0781.  Specifically, he contends that a fellow servicemember that he met two weeks prior was killed in a B-52 accident.  The Veteran learned about the accident when it was announced to his squadron.  Additionally, a family member that served on active duty in the United States Navy was killed in action in April 1971, and the Veteran was informed in February 1974.  Lastly, the Veteran reported that he aborted a B-52 refueling mission due to safety regulations, which resulted in a non-judicial punishment while on active duty.  See the Veteran's written statement dated January 2008 and April 2012.  However, the VHA specialist explained that diagnosis of PTSD is not justified, as the Veteran was not exposed to an in-service traumatic event meeting the criteria for PTSD under DSM-IV criteria.  Additionally, PTSD requires having symptoms, related to the traumatic event, in the realms of reexperiencing symptoms, avoidance symptoms, and arousal symptoms.  The VHA specialist determined that the Veteran's "emotional distress, as reported to his mental health providers, usually revolves around distress from stressors of his daily life, often related to interpersonal difficulties with others, such as with family/children/ex-wives."

The November 2017 VHA specialist conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms are consistent with diagnoses of adjustment disorder and personality disorder.  The November 2017 VHA psychiatrist opinion is plausible and consistent with the additional evidence of record, namely VA treatment records reflecting diagnoses of adjustment disorder and personality disorder.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Consequently, the Board considers the November 2017 VHA medical opinion to be highly probative evidence.  Id.  Accordingly, the Board concedes the presence of a current acquired psychiatric disorder, diagnosed as adjustment disorder and personality disorder.  (The Veteran's currently diagnosed personality disorder is not subject to service connection, as noted above.  38 C.F.R. § 3.303(c)). 

The Veteran has competently and credibly reported an in-service event in the form of a non-judicial punishment that caused psychiatric problems during and since service, satisfying the second element of service connection.  See January 2008 written statement.  Finally, the VHA expert opined that it was as likely as not that the Veteran's adjustment disorder was superimposed upon his personality disorder during service.  There is no competent contrary opinion of record.  As such, service connection for adjustment disorder is warranted. 

Finally, to the extent that the Veteran's representative generally asserts that he preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1 . . . failure to discharge the duty to assist, and other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

There is no regulatory definition of "substantially gainful employment," but 38 C.F.R. § 4.16(a) states: "Marginal employment shall not be considered gainful employment."  It also states that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of chronic bronchitis rated as 60 percent disabling, seizures rated as 20 percent disabling, tinnitus rated as 10 percent disabling, bilateral hearing loss rated as 10 percent disabling, tension headaches rated as noncompensable, and adjustment disorder (not currently rated), for a combined total of 70 percent (not including the recently service-connected adjustment disorder).  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Board notes that the Social Security Administration (SSA) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical impairment, since January 30, 2003.  An April 2004 disability determination by the SSA lists chronic ischemic heart disease with or without angina as a primary diagnosis and disorders of the back (discogenic and degenerative) as a secondary diagnosis.  In a February 2004 SSA decision, the administrative law judge (ALJ) concluded that although the Veteran worked after the alleged onset date of disability, the earnings from this work did not constitute substantially gainful employment.  Further, in issuing the positive decision, the ALJ took into account the Veteran's severe acquired psychiatric disorder.  The Board notes that consideration may not be given to the impairment caused by the nonservice-connected heart and back disorders when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran asserts that he is entitled to a TDIU based on his service-connected disabilities, to include his seizure, respiratory, and acquired psychiatric disorders.  In his June 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that as a result of his mental health he last worked full time as a cashier on February 14, 2011, and had made earnings just above the poverty level in the year prior.  In his May 2014 VA psychiatric examination, he reported that the last worked two years prior, or in 2012, as a maintenance person, assisting part-time on the cash register.  Subsequently, in his January 2015 VA Form 21-8940, he reported that as a result of his seizure disorder he last worked in 2010 as a handyman.  The Veteran's educational background includes two years of college education.  

In a May 2011 statement, the Veteran's roommate reported that his headaches cause his personality to completely change.  He becomes moody, irritable, and extremely short tempered and as a result has had difficulty keeping a job.  In his October 2011 written statement, the Veteran reported that his headaches cause sleep impairment and loss of balance.  He further reported that his medication caused slight improvement. 

In his April 2011 VA psychiatric examination, he reported that he worked as a diesel mechanic in the past but was currently working as a convenience store clerk.  The April 2011 VA examiner determined that his acquired psychiatric disorder would likely cause intermittent inability to perform occupational tasks.  See also May 2014 VA examination report.  The July 2011 VA audiologist determined that the Veteran's hearing loss and tinnitus alone would not significantly affect vocational potential or limit participation in most work activities.  Additionally, the July 2011 VA examiner determined that the Veteran's respiratory disability would not interfere with sedentary employment.  The June 2012 VA examiner determined that the Veteran's headache disability did not impact his ability to work.  The June 2012 examiner also determined that the Veteran would not be able to perform strenuous or exertional activities as a result of his respiratory disability.  Notably, the April 2014 VA examiner found that the Veteran's seizure disorder impacted his ability to perform "'safety sensitive' work, i.e., cannot work around power machinery or cannot work counting money as cashier."  The May 2014 VA psychiatric examiner noted that the Veteran was receiving "good relief of symptomatology with the combination of psychotherapy and medications."  

The December 2015 VA examiner determined that due to all of the Veteran's service-connected disabilities that he was limited to light work activities as he is able to exert himself for brief periods but fatigues easily due to his respiratory disability.  It was also determined that the Veteran has significant limitations due to his service-connected seizure disorder, as he had given up his commercial driving license and his career in construction due to seizures, as he was advised not to work on ladders or in high elevations.  Further, the Veteran reported missing work due to his headaches and difficulty understanding people due to his bilateral hearing loss and tinnitus.  Thus, the examiner determined that the Veteran could not perform vigorous physical work.  

After a review of the evidence of record, the Board finds that, when resolving any reasonable doubt in the Veteran's favor and without considering any impact of his age or non-service connected disabilities, including his heart and back disorders, the evidence supports award of a TDIU.  In reaching this determination, the Board emphasizes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

In this regard, the Board finds significant that the Veteran's employment history has consisted of various jobs that were physical in nature.  Further, any employment after February 14, 2011 has been marginal employment in nature.  Based on the Veteran's impairment caused by his service-connected respiratory, seizure, and psychiatric disabilities, as well as the various medications to control the severity and symptomatology of the Veteran's service-connected disabilities, and considering the Veteran's individual employment history, the Board finds that the evidence is at least in equipoise regarding whether the functional impairment associated his service-connected disabilities, alone, is of such nature and severity as to prevent him from securing or following a substantially gainful employment.  Accordingly, a TDIU is warranted from February 15, 2011, the day following his last day of full time employment. 


ORDER

Entitlement to an initial 10 percent rating, but no higher, for bilateral hearing loss is granted from June 14, 2005. 

Entitlement to a 60 percent rating, but no higher, for chronic bronchitis is granted from June 24, 2011.

Service connection for adjustment disorder is granted.

A TDIU is granted from February 15, 2011.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


